DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 to 20 are presented for examination.  
Allowable Subject Matter
Claims 1 to 20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art made of record teaches numerous methodologies for data management of data stored in the cloud.  For instance, Mane et al. (USPAP 2012/0130874) discloses a method for providing security in a cloud storage environment comprising an authentication server verifying data of a storage controller based on request received from a client device.  Mane also teaches that the authentication server generates a private key based on a received challenge message that is a random number and encrypt the message using the generated private key. Mane further teaches that the authentication is based on the service agreement between the provider and the client.  Prahlad et al. (USPAP 2010/0333116) discloses a method and an apparatus for storing data in a cloud storage system comprising storage policy for defining different classes of files to store on the cloud storage site that fulfils a less fault tolerance requirement.  
However, the prior art made of record taken alone or in combination fails to teach or fairly suggest or render obvious the novel element of the instant invention of at least one service level agreement (SLA) to determine a fault tolerance for the file stored on the remote storage computer and sending to the remote storage computer a request to store k derivatives of the file.   Specifically, the prior art made of record, taken alone or in combination fails to teach or fairly suggest or render obvious the combination of elements with the novel element of the instant invention of:  “accessing, by a processor, at least one SLA to determine a fault tolerance for the file stored on the remote storage computer; sending, by the processor to the remote storage computer, a request to store k derivatives of the file in the remote storage computer.”  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pike		(USPAP 2014/0075111) discloses a method for block level management with service level agreement comprising a SLA for configuring a logic unit based on gathered information about available storage devices.
Thakkar et al.  (USPAP 20170124100) discloses a method and a system for storing data files comprising: storing the data file and a file virtualization policy for retrieval on a remote storage device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELLY A CHASE whose telephone number is (571)272-3816. The examiner can normally be reached Mon-Thu 8:00-5:30, 2nd Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272 3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shelly A Chase/            Primary Examiner, Art Unit 2112